 M. R. & R. TRUCKING CO.167M. R. & R. Trucking Company'andTruck Drivers,Warehousemen andHelpersLocalNo.512affiliatedwith the International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America' and Harvey D. Boatright.Cases 12-CA-4068, 12-CA-4167, and 12-CA-4098August 21, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn July 25, 1968, Trial Examiner William J.Brown issued his Decision in the above-entitledproceeding, finding that Respondent had engaged in,and was engaging in, certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practices andrecommended that such allegations of the complaintbedismissed.Thereafter,GeneralCounsel filedexceptions to the Trial Examiner's Decision and asupporting brief, and Respondent filed a brief inanswer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. These rulings arehereby affirmed.The Board has considered the Trial Examiner'sDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer only to the extent consistent with theDecision and Order herein.We agree with the Trial Examiner, for the reasonsset forth in his Decision, that Respondent engagedinconduct violative of Section 8(a)(1) of the Actduring the period that the 1967 negotiations were inprogress by (1) advising its employees that althoughmanagement was engaged in negotiating with theUnion, the negotiations would not be productivebecause management would shut down its operationsrather than let the companygo union;and (2)coercively interrogating employees regarding theirUnion sentiments.We do not agree, however, withhis analysis of the evidence bearing on the 8(a)(5)d the independent 8(a)(3) and (1) violationsalleged in the complaint. Contrary to the TrialExaminer and for the reasons discussed below, we'Herein referred to as Respondent.'Herein referred to as the Union.are persuaded rather that these allegations of thecomplaint are amply supported by the record.'1.THE 8(A)(5) ALLEGATIONSThe issue posed by the 8(a)(5) allegations of thecomplaint is whether, in meeting with the Union forthe purposes of collective bargaining on and afterJuly 1967, Respondent engaged in mere surfacebargaining contrary to its obligation to meet anddiscuss the bargainable issues in good faith and witha sincere willingness to reach a mutually satisfactoryagreement. According to time-honored definitions ofthebroad statutory standard of "good faith,"resolution of this issue turns on a determination ofRespondent'sstateofmindandrequiresconsiderationofthetotalityofRespondent'sconduct, rather than the appraisal of single events oractionseach in isolation."Applicationof thesestandards always demands, at the outset, a difficultjudgment as to what are the significant or relevantfacts.But, clearly, the "previous relations of theparties, antecedent events explaining behavior at thebargaining table, and the course of negotiations"' allform part of the fabric of the evidence on which thejudgment must ultimately be based. Accordingly,while 10(b) limitations preclude our finding unlawfulin the instant case any conduct by Respondentoccurring before July 2, 1967, we have taken intoaccount, as relevant background, the earlier aspectsof Respondent's relationship with the Union aboutwhich evidence was adduced." Further, in seeking todetermine whether Respondent negotiated with theUnion in good faith on and after July 2, 1967, wehave examined not only the facts descriptive of itsbehavior at the bargaining table in that period butalso those descriptive of its conduct towards theUnion and the unit employees away from thebargaining table.Our analysis of all this evidence has, as we haveindicated,ledustoconcludethatalthoughRespondent held extended discussions with theUnion for purposes of bargaining, it did not in factengage in these discussions with a sincere intent toexplore or to reach a meaningful agreement with theUnion. The considerations which have impelled ourconclusion are as follows:'We have here taken into account certain facts in addition to those setout by theTrialExaminer.In so doing,we havereliedeitherondocumentory evidence of undisputedvalidity,oron the uncontradictedtestimony of the parties.'See, for example,N.L.R.B.v. Insurance Agents' International Union.AFL-CIO. (Prudential InsuranceCompany ofAmerica).361U.S. 477,485;KohlerCo.,148NLRB 1434, 1444,enfd.345 F.2d 748 (C.A.D.C.),cert. deniedl, 382U.S. 836;N.L.R.B.v.Herman SausageCo.. Inc.,275 F.2d 229 (C.A. 5).'Quotedfrom Mr.Justice Frankfurter's opinioninN.L.R.B. v. TruittManufacturingCo.,351 U.S. 149,155.'The alleged violationof Sec.8(a)(5) is limited to Respondent's dealingswith the Union during the Union's second certification year. However, theearlier negotiations were documented by the record as background evidenceboth to give meaning to the antecedent negotiations and to aid in theevaluation of Respondent's state ofmind during those later negotiations.178 NLRB No. 35 168DECISIONSOF NATIONALLABOR RELATIONS BOARDA Respondents BargainingStrategy in the1966 NegotiationsRespondent's conduct in its 1966 negotiationswith the Union disclose a number of classic indiciathatRespondent sought to avoid rather than toreach agreement with the Union These indiciaappear, in the main, at all points of the negotiationsatwhich the critical issue of wages came up fordiscussion and are fully described belowAlthough the parties commenced their meetings inJanuary 1966, the wage issue was not reached forserious discussion until theMarch 21 meeting ' Atthatmeeting,Respondent offered the Union acontract incorporating a 7-6-7-cent-per-hour increaseover the 3-year term on which the bargainingdiscussions had theretofore been based ' AlthoughtheUnion then told Respondent that it did notregardtheofferedincreaseasadequate,itreconsidered thematterafterthemeeting hadadjourned and advised Respondent a few days laterthat it was now willing to submit a contractcontaining the 7-6-7-cent wage increase offer to avote of the employees By letter dated March 29,Respondent advised the Union that as the Unionhad failed to accept the wage proposal at the March21meeting,theofferhad lapsed and thatRespondent was not willing to grant a contract onthatbasisNo economic justification for thewithdrawal of the wage proposal was offered to theUnionNor was any asserted at the hearing' Inthese circumstances, and in light of what follows, wecan only conclude that Respondent chose to renegeon the wage proposal solely because it believed thatitwould be unable to avoid agreement on a contractif it left its offer openAt a meeting held in April, the Union attemptedto elicit Respondent's revival of the 7-6-7-cent wageoffer,and, referring to the matter, voiced strongobjections to Respondent's having withdrawn thatofferInresponse,Respondent referred to theUnion's interim actions in filing with the Board anumber of unfair labor charges involving this unit,and of a series of representation petitions for unitsof employees at other of Respondent's terminals 10Respondent told the Union that it would not nowmake any wageincreaseproposal unless and until'The previousmeetingsof the parties had been devoted primarily todiscussion of noncost items Accordingto the testimonyof McKenzie andCurrie,Respondent'schief negotiatorsthe parties had by March 21reached substantial agreementon most ofthe noncost items submitted tonegotiation'The Trial Examiner incorrectly described this offer as being for 7-6 6centsWhen McKenzieRespondent'spresidentwas cross-examined at thehearing asto why thewage offer was withdrawn he testifiedWe werestillnegotiating a contract and we madethe offer at thattime and it wasnot acceptedThat s all I careto state about itWhen pressedfurther foran explanationMcKenzie repliedIdon t recallwhy Theres no reasonfor me telling you I do when I don'tFollowing Respondents unexplainedwithdrawalof the wageoffer theUnion fileda refusal to bargain chargeAs noted belowthis charge wassubsequentlywithdrawn(1) the Board disposed of the pending charges or theUnion withdrew them, and (2) the Union abandonedits organizational efforts at the other terminals "At subsequent meetings, Respondent continued toexplain in terms of the Union's other organizationalactivities its unwillingness to agree to any contractcontemplating an increase in wage rates Thus, at ameeting in June or July, Respondent told the Unionitwould accept a contract similar to the one theUnionhadnegotiatedwiththeMillerTankCompany (an unrelated Employer) on condition thattheUnion discontinue organizing at its otherterminalsIn rejecting that proposal, the Unionnoted,interahathat the 5-year term of the MillerTank contract was longer than any term on whichthe parties' negotiations had theretofore been based,and that the Union did not want a contract for solong a termIn September, the parties met under the auspicesof a mediator from the Federal Mediation andConciliationServiceBy that time, the Boardelections at other terminals had been concluded Asthese elections had resulted in the Union's victory atonly one of the several terminals the Union hadattemptedtoorganize,theUnionpressedRespondent to reconsider its position on wages forthis unit of employees It offered to accept fromRespondentthe7-6-7-centwageincreaseRespondent had proposed in March, or a 1-yearcontract limited to a 5-cent wage increase Inrejectingbothof these proposals,Respondentindicated that it would not now acquiesce in anywage increase proposal because the Union's limitedsuccess in organizing the other terminals hadstrengthenedRespondent's bargaining position andhad insured it of the Union's inability to exerteffective strike pressuresAt the next meeting of the parties, held onOctober 6, Respondent again refused to considerany contract contemplating a wage increase Thistime, however, Respondent grounded its refusal onthe fact that the Union's certification year wasabout to expire And it suggested that the Union filea new representation petition-this, though 2 monthsstill remained before the end of the certification yearand, as Respondent admitted at the hearing, there"Previously filed unfair labor practice charges alleged violations of Sec8(a)(5) (3)and (1) of theActThe 8(a)(3)charges(which allegeddiscriminationagainst two employees)were disposedofby formalsettlement procedures,and a decree based upon the same was entered onoraboutMarch281966The Union withdrewits8(a)(5)chargessometime in the summer of 1966The then pending representation petitions(some of which were filed bysister locals and some by the Union)culminatedin the conductof electionsby theBoard at five terminalsThe Unionsucceeded in winning theelection at one of the terminals-that locatedinQuincy Florida A sisterlocal won the election at the Pensacola terminal But no union won theelections conducted at the AtlantaGeorgia or at the Marianna andTallahassee Florida terminals"Under well settled precedents the imposition of such conditions as aprerequisite to the negotiation of bargainable matters constitutes a clearmanifestation of bad faith See for exampleGreer StopNut Co162NLRB626 630, and cases there cited M. R. & R. TRUCKING CO.,was in fact no question in Respondent's mind thattheUnion continued to enjoy the support of amajority of the unit employees.12The October meeting was the last one held forpurposes of bargaining during the first year of theUnion's incumbency as the Union thereafter choseto follow Respondent's suggestion and seek a newcertificationthroughtheBoard'selectionprocedures.Respondent then proceeded to use thepre-election period to conduct a vigorous campaignamong its employees for the Union's ouster.Significantly, in the course of this campaign, itinformed its employees that it had established fringebenefits and increased wage rates for employees atterminals where the Union had lost elections, andhad deliberately withheld these benefits from theunit employees assertedly because it needed "tocover the additional expenses brought about by thepresence of a union.""Despite the foregoing, the Union won the secondelection.But, as subsequent events were to prove,Respondent remained determined that its employeeswould not gain any substantial benefits by choosingto remain committed to Union representation.B. Respondent's Strategy During the 1967NegotiationsTurning now to the period covered by complaint,we find ample indicia that Respondent approachedthe 1967 negotiations still determined to withholdfrom the employees any economic fruits ofbargainingand to avoid the consummation ofagreement. We note particularly the following:InthecontractproposalwhichRespondentpreparedaftertheUnion obtained its secondcertification and which it submitted to the Union atthe July 21, 1967, meeting, Respondent offeredterms and conditions of employment less favorableto the employees than those it had tentatively agreedto grant in the course of the earlier negotiations.Thus, by the conclusion of the 1966 negotiations"Respondent'spresident,McKenzie,admitted at the hearing thatRespondent had no basisfor questioning the Union's majoritystatus, butnonetheless suggestedthat the Unionfilea representation petition at theend of the certificationyear so asto prove its majoritystatus anew. TheUnion thereafter decidedthat an election mightafforditan advantageousopportunityto demonstrate its bargaining strength to Respondent, andaccordinglyfiled the petition which ultimatelyresulted intheUnion'srecertification."The letterstated,inter alia-As you may or may notknow, we arecurrentlypaying$3 20 an hour inTallahasseeand Pensacolaand $3.32 anhour inAtlantaThisterminaldid notreceive theincrease given these other three terminals this year.The law prohibits a unilateralpay increase.Also, a pension plan hasbeen put in and is ineffectat all terminals not represented by a unionYou have not been left out of thepension plan and youhave not beenoverlookedin the raiseto eitherintimidate, punishor threaten you. Thepresence of the unionhas cost your Companya large sum in legal fees,travelexpensesand other costs. If the Union had not beenpresent thesesums could have been available for pay and fringebenefitincreasesBynot grantingyou a pay increaseor including you under the pension plan,we have just about been ableto coverthe additional expenses broughtaboutby the presenceof a union.169Respondent had agreed,interalia,toUnionrequests for a 30-day probationary period for newemployees,MemorialDay as a paid holiday,overtime pay after 48 hours, and the availability ofarbitration to dischargees. But Respondent's July 21draft retracted these items although they were ofrelatively little cost to it, by reverting to a 90-dayprobationary period, the exclusion of Memorial Dayas a paid holiday, payment at overtime rates after60 hours, and a prohibition against dischargees fromutilizing arbitration.Respondent adhered to its "new" proposal on theprobationary period throughout the first and part ofthesecondof the three pre-strike negotiationsessionsheldwith the Union before it agreed tomodify the proposal in accord with its 1966committments. It adhered to its less favorablepaid-holiday proposal until the third meeting beforeitconceded that it had already granted MemorialDay as a paid holiday and that the currentlyproposed exclusion was in error. It never modifiedits current definition of arbitrable grievances and itdoes not appear that Respondent ever acceded totheearlier1966 tentative agreement regardingovertime.Respondent's current contract draft also expandedupon the "managementrights"clauses throughwhichRespondent sought to reserve to itself avirtually complete and unreviewable right to changetheamount and character of unit work; todetermine at its discretion what constituted "justcause" for discharge; and, under other of its broadlydefinedmanagerial prerogatives and its restrictivelimitation of arbitrable grievances, to remove mostofthesignificanttermsandconditionsofemployment from the area of negotiation andagreement."' Respondent refused to modify any ofthesemanagement right proposals. By contrast, itadamantly insisted on a rigid no-strike clause.'s"As described by Respondent in its brief, "Respondent's '67management rights proposal differed from its '66 proposal in that the rightto sub-contract was broadened and a provision was added to the effect thattherightsofmanagement could not be impaired by arbitration."Respondent's definition of its "management rights" was contained inarticle III, and read as follows:The Company retains the sole right to manage its business, including butnot limited to the rights to decide the location of its terminal; themethod and processes to be employed at said terminal;the number oftypes of equipment,machinery,materials and supplies to be used,operated,shipped or distributed;the size and composition of the workingforce, plus the rights to hire, assign,lay-off,recall,transfer and promoteemployees,to maintain order and efficiency in its terminal operations, toset job requirements and determine the individual qualifications of allemployees;to determine the starting and quitting times and the numberof hours to be worked,to discontinue,transfer,subcontract or assign allor any part of its business operations; to control, regulate,or discontinuethe use of supplies, machinery,equipment,vehicles and other propertyowned,used,possessed or leased by the Company, and all other rightsand prerogatives including those exercised unilaterally in the past,subject only to such regulations and restrictions governing the exercise ofthese rights as are expressly provided in this Agreement ""The no-strike clause proposed,inter alia,that any discharge of strikingemployees would remain "final"irrespective of the ultimate determinationof any claims that the strike action was provoked by management action inviolation of contractual commitments or by contract in derogation of 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDInlightof the knowledge Respondent hadacquired of the Union's objectives during the 1966negotiations, and the efforts Respondent then hadmade to frustrate agreement, we cannot viewRespondent's"new"proposalsasjusthardbargainingWe believe rather that Respondentdeliberatelymeant to frame a contract proposal itcould reasonably predict theUnion would notaccept,and by compelling discussion of mattersseemingly settled in 1966, to prolong and to impedethe conduct of the new negotiations This conclusionisbuttressedby the peripheral acts of coercioncommitted by Respondent's supervisors during theperiod the current negotiations were going onWenote, for example, that employees were explicitlytold by supervisors that McKenzie "would close thedoors" and "let the grass grow under the trucksbefore he would let [the Company] go union" andthat the employees would be earning $3 30 per hourbut for the presence of the UnionThe attitude of predetermined intransigence withwhichRespondent discussed its above-describedproposals on matters of known importance to theUnion was even more marked when the critical issueof wages was reached The first and only offer onwageswhichRespondentmade in the 1967negotiations [0-5-5 cents]contemplated less of awage increase than any other offer Respondent hadmade in 1966 It was put on the bargaining table atthe second meeting of the parties held on August 11and as later events reveal, Respondent advanced thisoffer on a basis which in effect said "take it or leaveit " Thus, in describing the results of the August 11meeting in a notice to its employees posted 6 dayslater,Respondent quoted the terms of the offer,characterized it as the Company's "best offer for a3-year contract," and after noting the Union'srejection, added "The Union has requested anothermeeting with the Company, for what purpose we donotknow 'Thishastyannouncement that animpasse had almost been reached after only twobargaining sessions, can hardly be said to show thatRespondent was willing to negotiate further with aview to narrowing the gaps to contractual accord 16Indeed, as subsequent events proved, Respondenthad in fact made up its mind by then that the Unionwould either have to take the contract as offered attheAugust 11 meeting, or have no contract at allThese events establish that Respondent anticipatedtheUnion's rejection of this contract offer and theUnion'spossibleresorttostrikeactionandconsidered the latter alternative as proferring toRespondent a means of ridding itself of anyobligation to deal with the Unionrights otherwise protectedby the Act The Unionwas unwillingto yield tothe no strike provision unless in return either(1) the arbitration forumwas left open to it as a means of settling grievances arising fromRespondents exercise of its definedmanagement rights in areas oflegitimate interestto theemployees or (2) the proposed definition ofmanagement rightswas cut down Respondentflatly rejectedallUnioncontract proposals on these matters"CfPeter SatoriCo Ltd175 NLRB No 6As above indicated, one more meeting was heldaftertheabove"impasse" announcementThismeeting occurredon August 31 and was followed, 1week later, by the announcement of a strikeAt this August 31 meeting Respondent refused,except in only two minor respects, to revise any partof its contract offer " Although the Union presentedcounterproposals framed with a view to offeringsome settlement of the contract issues on a 1-yearcontract basis, rather than the 3-year basis on whichthepartieshadpreviouslybeennegotiating,RespondentflatlyrejectedtheUnion'scounterproposalsAnd, in our view, the attitudewithwhichRespondent received, considered, andrejected the counterproposals plainly reflected itsbargaining frame of mind Respondent failed to giveany reason for its rejection other than that it was"not interested" in a 1-year contract because it wasnow in a "strong position" and therefore saw no"reason to make any changes in position at thistime " These comments were scarely calculated toprovide a proper basis for discussion, such as agood-faith bargaining requires isBut,apart from the foregoing, a number ofactions taken by Respondent immediately after theSeptember 6 strike began, exposed Respondent'sintent to deprive its employees of their right tobargain collectivelyFirstIn offering and filling unit jobs after thestrike,Respondentunilaterallyeliminatedanyprobationary requirement (theretofore established at90 days) and increased the starting rate from $2 90to $3 per hour As Respondent never offered theUnion a contract incorporating such conditions atany time here relevant, its action necessarily had theeffect of discrediting the Union's status in the eyesof the employees and plainly constituted the kind ofunilateralactionindependentlysupportingthealleged violation of Section 8(a)(5) and (1) of theAct i9Respondent contends, however, that the abovechanges were justifiable incidents of its economicneed to operate during the strike It argaes in thisrespect that it could hardly be expected to attractapplicants willing to cross a picket line by offeringjobsconditionedonprobationaryservicerequirementsBut, although this argument may beplausible in another context, it is not supported bythe objective facts here For, by Respondent's ownadmission, its advertisement for striker-replacements"One of the two revisions included the establishment of Memorial Dayas a paid holiday Respondent admitted that as it had already givenemployees this paid holiday it had been in error in faiiing to include thisitem as part of the contract proposals"As was stated by the Court inN L R B v George P Palling and SonCo 119 F 2d 32 37 (C A 3) in explaining the operation of good faithbargainingtheremust be common willingness among the parties todiscuss freely and fully their respective claims and demands and whenthese are opposed to justify them on reasonWhen the proffered supportfails to persuade or if for any cause resistance to the claim remains it isthen that compromise comes into play"CfN L R BvCrompton Highland MillsInc337 U S 217 andKohler Co128 NLRB 1062 1082 83 M. R. & R. TRUCKING CO.attractedmore than 100 applicants for theapproximately 25 full-time positions it had to fill.No showing was made that it could not haveobtained all or any of the applicants it needed byconditioning hire on the basis of the normal 90-dayprobationary period or the theretofore prevailing$2.90 starting rate.In any event, Respondent does not explain awayitsundisputed failure to advise the Union atanytimethereafter that it was willing to enter into acontract which wholly eliminated any probationaryrequirements and insured a permanent starting ratefor all those in theunitof 10 cents per hour morethan had been paid before the strike. Respondent'sfailuretomake this offer to the Union wasespecially demonstrative of bad faith in light of thefactsthat:(1)Respondentwasofferedanopportunity to do so, when, pursuant to new effortsmade by the Union to settle the strike, the partiesmet on November 22; and (2) Respondent was at alltimes here relevant aware that shortening of theprobationary period had consistently been requestedby the Union as part of its bargaining proposals.Second:On September 12, 1967, Respondentinvoked the severe sanction of discharge againsteight striking employees theretofore employed as"casuals," by notifying all of them that their jobshadbeenabolishedandtheiremploymentterminated.Despite the plain language of thesenotices,Respondentwould nonetheless have usconclude that the notices did not in fact accomplishdischarges,but that they merely implementedRespondent's "temporary" decision to reduce itsemployee complement in the face of the strike. Insupport of this position, Respondent's witnessestestifiedthattheyhadnever in fact decidedIpermanentlytoabolishthe"casual"jobclassifications, and had indeed filled these jobs withnew employees sometime after September 12 andbeforeany strikers applied for reinstatement.However, as Respondent never retracted the noticesit issued to the striking "casuals" on September 12,the above-described testimony of its witnesses servesbut to reinforce the conclusion that Respondentmeant effectively to discharge these employees,20 andthat it did so because they went on strike. Suchdischargeaction is plainly violative of Section8(a)(3) and (1) of the Act.21Third:At a meeting of the parties called onNovember 22 by a Federal mediator at the Union'srequest, Respondent did not even pretend an interestin settling the strike or in discussing the terms of acontract. It not only advised the Union that it wasunwilling to consider any Union proposal which"As was pointedly noted by the Ninth Circuit Court of Appeals in asimilarly posturedsituation,"[N]o set wordsare necessary to constitute adischarge;words or conduct, which would logically lead an employee tobelievehis tenure had been terminated,are in themselvessufficient "N L R BvCementMasonsLocal No 555.etc (Anderson-WestphallCo ).225 F 2d 168, 172"SeeCincinnati Cordage andPaper Co,141NLRB 72, 76, and casesthere cited.171looked to the reinstatement of striking employees,but, by its own admission, it flatly turned down theUnion's invitation to state the terms, if any, onwhich Respondent was now prepared to contractwith the Union, assertedly because Respondentbelieved it futile.22 Although the attitude Respondentthus evinced at this meeting was calculated to insurethemeeting's futility and is sufficient to establish alack of any intent to bargain in good faith, it is alsoilluminating to consider what seems to us to be thereal reason prompting Respondent's stand. Thoughnot expressly stated, the reason for Respondent'spresent attitude is clearly apparent from the record:Respondent felt that if a contract were avoided, theend of the certification year would provide it withthe opportunity to rid itself of the Union once andfor all.Thus, Respondent's officials had made itplain that they did not want the Union; that theybelieved Respondent had succeeded in breaking thestrike;" and that as the strike replacements it hadhiredwere not likely to be Union adherents, thetime was ripe for a new election test. We noteparticularly in this connection, that Respondent filedarepresentationpetitionwiththeBoardonDecember 18, 1967, promptly upon the expiration oftheUnion's second certification year but 4 weeksafter the November 22 meeting.To conclude, the totality of the above conduct byRespondent at and away from the bargaining tableplainly reveals a state of mind antithetical to theconcept of good-faith bargaining and committed totheunderminingoftheUnionandthecollective-bargainingprocess in the eyes of itsemployees.Without giving conclusive weight to anyone element, we find, upon due consideration of allrelevantcircumstances,thatinconducting itsnegotiationswith the Union, Respondent at alltimes here material was committed to, and utilized,a purposeful strategy of only going through themotions of bargaining without any bona fide intentto strive for a mutually satisfactory agreement, andthereby violated the duty to bargain in good faith asrequired by Section 8(a)(5) and (1) of the Act.We further find that the strike which began onSeptember 6, 1967, is attributable, at least in part,to Respondent's failure to bargain in good faith anditsfirmandfixedintenttofrustratethecollective-bargaining rights afforded its employees"In describing Respondent's stand at this meeting,Currie admitted thatafterRespondent rejected the Union's proposal,theUnion asked ifRespondent had anything to offer by way of an agreement,but thatRespondent refused to make any offers assertedly because it had nointentionof firing any of the poststrike employees to whom it hadpromised permanent jobs and felt it futile "to talk about" any economicproposals,unless the Union were willing to concede the "situation as thepermanent replacementswhich I assumed that they weren't ""Currie's testimony alone shows that he in effect informed the Union atthismeeting that Respondent believed that it had no ecomonic need tosettle the strike or to contract with the Union. He told the Union, thatalthough Respondent had incurred expenses related to the strike,"we hadsecured additional rights, and we're doing well, in that we had a good dealof business,although, of course, we lost some business because of thestrike " 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Act."'We hold,accordingly,that the strikewas caused and prolonged by Respondent'sunfairlabor practices.25C. Respondent's Denial of its StrikingEmployees' Reinstatement RequestsRespondent's refusal to honor reinstatementrequestsmade by, or on behalf of, its strikingemployeessomemonthsafterthestrike'scommencement was specifically alleged as violativeof Section 8(a)(3) and (1) of the Act. This allegationwas based on the theory we have sustained above,that the strike was at all times relevant an unfairlabor practice strike.The complaint, as litigated at the hearing, allegedthat strikerHarveyBoatrightmade a personalrequest for reinstatement on or about January 8,1968,which Respondent refused to honor on theground that it had permanently replaced Boatright;that the Union made an unconditional request forreinstatement on behalf of all strikers on March 5or 11, 1968; that Respondent refused to honor thelatter request on the similar ground that it had hiredpermanent replacements for each of the strikers'jobs and had no vacancies; and that Respondent'srefusal of the reinstatement requests of these unfairlabor practice strikers therefore violated Section8(a)(3) and (1) of the Act.The relevant facts bearing on these 8(a)(3)allegations are substantially undisputed. They are asfollows:1.BoatrightBoatright, like the other employees, went onstrike on September 6, 1967. He returned to workfor 1 day on September 11, 1967, and then rejoinedthe strike.On September 14, Respondent hired areplacementforBoatright.According to thetestimonyofRespondent'sterminalmanager,Raulerson, Boatright called Raulerson several weekslaterand stated that he was returning to work,Raulerson replied that he would have to checkwhether Boatright could be rehired, and he thencalledCurrie.Currie advised Raulerson that as apermanent replacement had been hired for Boatrightand as there were no vacancies at the terminal,Respondent had no obligation to rehire him.Raulerson calledBoatright'shome and left amessage with Boatright's wife that Boatright couldnotbe rehired.Raulerson did not hear fromBoatright again until the early part of January 1968,"Where,as here,there is substantial evidence of a nexus between anEmployer'sunfair labor practices and a strike, the fact that strikingemployees may also have been motivatedin part byeconomic interests insupporting the strike does not preclude a finding that the strike was anunfair labor practice strike in character.CfWittock Supply Company,171 NLRB No. 33"GeneralDriversandHelpersUnion,Local 662,InternationalBrotherhoodof Teamsters(RiceLake Creamery Co) v. N L R B,302F.2d 908, 911 (C.A D.C ).when Boatright called and informed him that he wasfilingan unfair labor practice charge with theBoard.Boatright did thereafter file a charge with theBoard. This charge, dated January 23, 1968, allegedthatRespondent denied Boatright reinstatement inviolationof 8(a)(3).When Respondent receivednotice of Boatright's charge, Currie wrote a letter toaBoard agent dated February 12, 1968, stating,inter alia:"[T]he facts on the 8(a)(3) charge filed byMr. Boatright does not appear to be in any seriousconflict and the matter appears to be a question oflaw.The question as I see it resolves itself towhether or not an employer who has permanentlyreplaced an economic striker,who later indicates hisdesire to return to work,has an obligation to keepin touch with or notify said striker . . . when a jobbecomes available [Emphasis supplied]." In thesame letter Currie further stated that Respondentwould be willing to consider Boatright for anopening if he was "interested in applying again."Based upon the foregoing, we find that althoughthe record does not establish the exact date inJanuary on which Boatright telephoned Raulersontorequesthisimmediaterehire,Boatright'stelephonicrequestwas sufficient to establishRespondent's obligation to reinstate him, and thathis request was made during the "early part" ofJanuary 1968. As Respondent admittedly rejectedBoatright's application on the clearly unsupportablelegalground that the job was occupied by apermanent replacement, it follows that Respondent'sfailureand refusal to rehire Boatright was inviolation of Section 8(a)(3) and (1) of the Act.262.Theremaining strikersFollowing the termination of the November 22meeting described above, the parties had no furthercommunication with each other until about March1,1968,27when Union representative CarpentercontactedCurrie for the purpose of settling thestrike.Currie informed Carpenter that there wassome possibilityofworkingoutasettlementregarding the reemployment of some of the strikers,and asked Carpenter to find out how many strikerswished to return to work.The next day CarpentercalledCurrie and told him that between 22 and 25men wished to resume employment.Both thendiscussed the possibility of returning some strikersto work and placing the remainder on a preferentiallist if the strike were settled.Subsequently,by letterdatedMarch 5, Union President Turner informedRespondent;"...we are ready to resume"The exact day on which Boatright applied for reinstatement is a matterwhich can be established at the compliance stage of this proceeding and isrelevant to a determination as to the time when, in accord with ourremedial order herein, Respondent's backpay obligation to Boatright shallhave commenced to run in the circumstances of this case, we find,however, that in no event shall backpay be established as running from adate before January 8,or subsequent to January 15, 1968."Meanwhile,on January 2, the Union filed the charges initiating thisproceeding M. R. & R. TRUCKING CO.negotiationswith you, and are hereby requestingthat all the people whoare onstrike be returned totheir jobs." Currieinturnasked that the Unionclarify itsMarch 5, 1968, letter. In response, onMarch 11, the Union wrote Respondent, that,interalia,itwas"requestingunconditionally,thereinstatement of the strikers . . . to their former orequivalent jobs" and that it was discontinuing itsstrike and picket line at 8 a.m.on Wednesday, March13, 1968. Shortly after receiving this letter, Curriespoke to Turner by telephone and told him that itwas impossible to settle the strike on the basis of theprevious discussion he had had with Carpenter.In disclaiming that its refusal to reinstate thestrikers violated Section 8(a)(3) and (1) of the Act,Respondent mainlyrelies ona contention we havealready rejected as untenable - namely that thestrikerswere economic strikers who had beenpermanently replaced. In addition, Respondent alsoclaims special justification for refusing the Union'sMarch 11 reinstatement request because: (1) it hadan established policyrequiringthat employmentapplicantspersonallyappearatitsplant , forinterviews as a condition of employment; and (2) theUnion'sblanketrequestwasnotavalid"unconditional"requestbecause it sought thereinstatementofallstrikers,some of whomRespondent was not obligated to reinstate in view oftheir strike misconduct.We consider each of thesecontentions separately.There is no evidence that the "personal interview"policy on which Respondent would justify its refusalto rehire the strikers was applicable, or had in factever been applied, to any individual other than oneseeking initial employment with Respondent.28 Noris there any showing, in any event, that this policywas communicated to the Union or its employees. Itappears, rather, that Respondent's contention is anafterthought. In these circumstances, and as theUnionwasunquestionablytheauthorizedrepresentative of the striking employees on whosebehalf it requested reinstatement,29 we find no meritin that part of Respondent's defense based on itspersonal interview policy.We also find without merit Respondent'scontention that by making a blanket reinstatementrequest the Unionwas ineffect,making an "all ornone" request, viz one serving notice on Respondentthat in the event it chose to denyreinstatement tostrikers it deemed guilty of strike misconduct and tooffer work only to the remainder, the strike wouldnot be abandoned.30 Thereisnothingin the recordwhich supports Respondent's contention.On the"Respondent's striking employees did not,of course,lose their employeestatus as a consequence of their engagement in the strike.See Sec 2(3) ofthe Act"It is well established that a union representing strikers may validlymake a blanket unconditional application on behalf of the strikers forreinstatement to their jobs.See, for example,ElmiraMachine andSpecialtyWorks. Inc.148 NLRB 1695, 1702-03.173contrary, as the testimony of Respondent's ownwitnessesreveals,theUnionhadrespondedaffirmatively to the tentative suggestion Respondentmade in early March that perhaps "something"could be worked out by the parties so thatsomeofthe strikers could come back at that time."We conclude, accordingly, thatRespondentunjustifiablyrefused to honor the reinstatementrequest made by the Union on behalf of its strikingemployees and thereby violated Section 8(a)(3) and(1) of the Act.32In framing a remedy for the Section 8(a)(3) and(1)violations found above, we have given dueconsideration to evidence of strike misconduct whichRespondent adduced with respect to 2 of the 26strikers named in the complaint, namely, Sowell andHuskey.Respondent established that both Sowell andHuskey were adjudged by the Circuit Court ofDuval County, Florida, to be in contempt of thatCourt'spreviouslyissuedinjunction.Morespecifically,theCourt found that Sowell hadthreatened nonstriker John Plummer at the latter'shouseandalsothreatenedstriker-replacementEdwardTukes at Respondent's terminal withviolence and physical harm. As to Huskey, theCourt found that he threatened striker-replacementClifford Strickland with violence and attempted tocause a collision while Strickland was driving one ofRespondent's trucks.The foregoing evidence establishes that (1)Respondent had reasonable basis to believe Sowelland Huskey committed the acts of strike misconductdescribed by the Court's decision; and (2) these actsof misconduct were of a serious enough nature toexcuseRespondent from any remedial duty toreinstateSowell and Huskey." Accordingly, asGeneralCounseladducednocountervailingevidence, we shall exclude Sowell and Huskey fromthe provisions of our reinstatement and backpayorder.34"Beaver Bros Baking Co,Inc ,171NLRB No. 98, a caseRespondentcites in supportof its position,iswholly distinguishableThere, theemployer respondedto a striking union's blanket reinstatementletter byofferingto take backall strikers other than certain named strikers whohad beenguilty of strikemisconduct and on whomthe employer thereafterserved termination noticesThe unionthereupontold the employer thatnoneof the strikerswould comeback unlessthe employeragreed to takeallwithno exceptionThe Board held that in such circumstances the unionhad attached to its reinstatement offer a conditionwhichRespondent didnot have to honor"Currie testified that, in the course of his preliminary discussions withthe Unionon the matter of striker-reinstatement,he mentioned the namesof four strikers whom Respondent was unwilling to reinstate in any eventbecause of strike misconduct-namely,Mosely,Rice, Huskey, and SowellBut Currie did not claim, and the record does not otherwiseshow, that theUnion insisted upon the reinstatementof any of thesenamed strikers"Having found that Respondent violated Section 8(a)(3) by refusing toreinstate unfair labor practice strikers,we finditunnecessary to pass uponthe applicabilityof the principlesset forth inN L R BvFleetwoodTrailerCo,389 U S. 375, andTheLaidlaw Corporation,171NLRB No175, enfd 414 F.2d 99."Cf DavisWholesaleCo, Inc,165 NLRB No 40"Under the rule of proofenunciated in RubinBros Footwear,Inc, 99NLRB610, and approved by the Supreme Court inN.L R Bv Burnup & 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist from the unfair labor practicesfound and to take the affirmative action as set forthbelow which we find will effectuate the policies ofthe Act.As we have found that Respondent refused toreinstateHarvey D. Boatright in violation of Section8(a)(3)and (1) of the Act, we shall order thatRespondent offer to Harvey D. Boatright immediatereinstatement to his same or substantially equivalentposition with full restoration of seniority and otherbenefits he would have enjoyed had he not beendiscriminatedagainst.Respondent shall also berequired to make Harvey D. Boatright whole forany loss of income he may have suffered as a resultof the discrimination against him. As noted above atfootnote 26, such backpay shall in no event beestablishedas runningfrom a date before January 8,1968,or subsequent to January 15, 1968. AsRespondent has discriminated against the unfairlabor practice strikers named in the attached Noticemarked "Appendix" by discharging some of thestrikers and by refusing to reinstate the others upontheir application, we shall order Respondent to offerthem immediate reinstatement to their former orsubstantially equivalent positions without prejudicetoseniorityorotherrightsandprivileges,dischargingifnecessaryanyreplacements.Respondent shall also be required to make thesestrikers whole for any losses in wages they may havesuffered as a result of the discrimination practicedagainst them since March 11, 1968, the date of theirunconditionalapplicationforreinstatement."Backpay shall be computed in the manner set forthinF.W.Woolworth Company,90 NLRB 289, plusinterest at 6 percent per annum as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716.Having found that Respondent did not bargain ingood faith, we shall order it to bargain collectivelywith the Union with respect to rates of pay, wages,hoursofemployment,andothertermsandconditions of employment, and embody in a signedagreement any understanding reached.Sims,379 U.S. 21, the burden of proving that Sowell and Huskey did notin fact commit the acts of misconduct described above rested with theGeneral Counsel once Respondent established,as we have found,that ithad reason to believe that they committed the acts in question. MemberBrown would find that the acts of misconduct attributed to Sowell andHuskey are insufficient to support denial of their right to reinstatementand backpay."In light of the fact that the "casuals"were on strike at the time oftheir discharge and did not indicate a desire to return to work until March11, 1968, when they applied for reinstatement,we shall, in accordance withwell-established Board principles,refuse to award them backpay while theywere withholding their services irrespective of the fact that they weredischarged.Cf.Sea-Way Distributing.Inc.,143NLRB 460 MemberBrown,forreasonsstated in his dissenting opinion inSea-WayDistributing,would grant backpay from the date these strikers wereunlawfully discharged.Because the violations of Section 8(a)(1) and (5)found herein are of the type that strike at the veryheart of the Act, we shall also order Respondent tocease and desist from in any manner infringing upontheexerciseofemployee rights.N.L.R.B.v.EntwistleMfg.Co.,120F.2d532 (C.A.4);CaliforniaLingerieInc.,129 NLRB 912, 915.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating employees regarding theirunion membership and by threatening to shut downoperations rather than to recognize the Union,Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4.By discriminatorily discharging the "casual"employees because of their activities on behalf of theUnion,Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.5.By refusing to reinstate unfair labor practicestrikersupon their unconditional applications forreinstatement,Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3)and (1) of the Act.6.By refusing to bargain collectively in good faithwith the Union, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5)and (1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,M.R.& R. Trucking Company, Jacksonville,Florida, its officers, agents, successors, and assigns,shall take the following action:1.Cease and desist from:(a)Interferingwith,restraining,and coercingemployees in the exercise of their Section 7 rights byinterrogating them as to their union sentiments andby threatening to shut down Company operationsrather than recognize the Union.(b) Discouraging membership in the Union or anyotherlabororganization,by terminating theemployee status of unfair labor practice strikers orbydenyingthemreinstatementupontheirunconditional application to return to work, or by inanyothermannerdiscriminatingagainstanemployee in regard to his hire, tenure, or otherterms and conditions of employment.(c)Refusing to bargain collectively in good faithwiththeUnionastheexclusivebargaining M. R. & R. TRUCKING CO.representative of all its employees in the followingappropriate unit:All city pickup and delivery drivers, dockmen,andhelpersemployedatRespondent'sJacksonville,Florida,facilityexcludingofficeclericals,over-the-roaddrivers,salesmen,professional employees, guards, and supervisors asdefined in Section 2(1) of the Act.(d)Inanyothermanner interferingwith,restraining, or coercing employees in the exercise oftheir right to self-organization, to form, join, orassist the Union or any other labor organization, tobargain collectively through representatives of theirown choosing, and toengageinother concertedactivities for purposes of collective bargaining orother mutual aid or protection, or to refrain fromany and all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request bargain collectively in good faithwiththeUnionastheexclusivebargainingrepresentative of the employees in the heretoforedescribedappropriateunitandembody anyunderstanding reached in a signed contract.(b)Offer to the employees listed in the attachednoticemarked "Appendix" immediate and fullreinstatementtotheirformerorsubstantiallyequivalentpositions,withoutprejudice to theirseniority and other rights and privileges, and makethem whole for any loss of earnings they may havesufferedas a resultof the discrimination practicedagainst them in the manner set forth in the sectionof this Decision entitled "The Remedy."(c)Notify the above employees if presentlyserving in the Armed Forces of the United States oftheir right to full reinstatement upon application in.accordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available totheBoard and itsagents,forexamination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary in determining theamount due as backpay.(e)Post at its Jacksonville, Florida, terminalcopies of the attached notice marked "Appendix."36Copies of said notice, on forms provided by theRegional Director for Region 12, shall, after beingdulysignedbyRespondent'sauthorizedrepresentative,bepostedbyRespondentimmediately upon receipt thereof, in conspicuousplaces,includingallplaceswherenoticestoemployeesarecustomarilyposted,andbemaintainedbyitfor60consecutivedays.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 12, inwriting,within 10 days from the date of this175Decision and Order, what steps Respondent hastaken to comply herewith."In the event that this Order is enforcedby a decree of a United StatesCourt of Appeals,there shall be substitutedfor the words "a Decision andOrder" thewords "a Decree oftheUnited States Court of AppealsEnforcingan Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:WE WILL NOT interrogate our employees as to theirmembership in Truck Drivers,Warehousemen andHelpersLocalUnionNo.512,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.WE WILL NOT threaten to shut down Companyoperations rather than recognize the above-namedTeamsters' local.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise of theirrights under the Act.WE WILL NOT discourage membership in theabove-namedTeamsters' local or any other labororganization of employees, by discriminating in regardto the hire and tenure of employment or any term orcondition of employment because you engage in strikesor other forms of concerted activity.WE WILL NOT refuse^to bargain'in good faith with theabove-named Teamsters' local during the course of thepresent collective-bargaining negotiations.WE WILL offer Mather Anderson, Frederick Avery,Edward Bell, Harvey D. Boatright, W. F. Boatright,Leland Braswell, Henry Burnsed, James Burnsed, ClydeCothern, James Frederick, William Guess, Jack Harris,James Holliman, J. W. Johns, Charles Lynch, GeorgeMartin,MurrayMcDanial, Bobby Pringle,WilliamRatliff, Jr., James Smith, Lovett Taylor, Jr., RobertThorton,BobbyTurner,andRichardWilliamsreinstatement to their former positions with all therights and backpay due them.WE WILL notify the above-namedemployees ifpresently serving in the Armed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.WE WILL, upon request, bargain collectively in,goodfaithwith the above-named Teamsters' local as theexclusiverepresentativeofallemployees in thebargainingunitdescribedbelowand,ifanunderstanding is reached,embody such understandingin a signed agreement.The bargaining unit is:All city pickup and delivery drivers, dockmen, andhelpers employed by the Employer at its terminal inJacksonville,Florida,excludingofficeclericals,over-the-road drivers,salesmen, professional employees,guards, and supervisors as defined in Section 2(1) of theAct.Allour employees are free to join or assist theabove-named or any other labor organization,to bargaincollectively through representatives of their own choosing, 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection orto refrain from any or all of such activities.M. R. & R. TRUCKINGCOMPANY(Employer)DatedBy(Representative)(Title)Thisnoticemust remain postedfor 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by anyother material.If employees have anyquestion concerningthis noticeor compliancewith itsprovisions,theymay communicatedirectlywith theBoard'sRegionalOffice,Room 706Federal OfficeBuilding500 Zack Street, Tampa, Florida33602, Telephone 813-228-7711.TRIAL EXAMINER'S DECISIONWILLIAM J. BROWN, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, hereinafter referred to as the "Act," came onto be heard at Jacksonville, Florida, on April 29-May 2,1968.The charge in Case 12-CA-4068 was filed onJanuary2,1968,bytheabove-indicatedlabororganization, hereinafter referred to as the "Union," andthe consolidated complaint herein was issued April 4,1968, by the General Counsel of the National LaborRelationsBoard, acting through the Board's RegionalDirector for Region 12. It alleged, and Respondent's dulyfiledanswer denied, the commission of unfair laborpractices defined in Section 8(a)(1), (3), and (5) of theAct.At the hearing the parties appeared and participated asnoted above with full opportunity to present evidence andargument on the issues.At theconclusion of the hearingtheGeneral Counsel argued orally on the record of thehearing; the Respondent has filed a written post-hearingbrief and the oral and written arguments have been fullyconsidered. On the entire record herein and on the basis ofmy observation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTCOMPANYThe pleadings and evidence establish that the Companyis a Florida corporation with its principal office and placeof business in Crestview, Florida, and engaged as aninterstate common carrier of freight by motor vehicle,maintaining terminals at various locations in Florida,Georgia,andAlabama includingaterminalatJacksonville,Florida,which is involved in the instantproceedings. In the conduct of its carrier operations theCompany annually receives gross revenue in excess of$50,000 and is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE. LABOR ORGANIZATION INVOLVEDThepleadingsandevidenceestablishthattheabove-indicated Union is a labor organization within thepurview ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction to the IssuesOn October 29, 1965, the Union was certified' by theBoard as the statutory representative of employees of theCompany's Jacksonville terminal engaged as city pickupand delivery drivers, dockmen and helpers, excludingofficeclericals,over-the-roaddrivers,salesmen,professional employees, guards and supervisors as definedintheAct.Atmaterial times the total number ofemployees in the foregoing classifications was about 30includingagroupofpart-timeworkers known as"casuals."The supervisory staff includedW.GuyMcKenzie, president of the Company and in overallcharge of labor relations; Preston Raulerson, manager ofthe Jacksonville terminal; James O'Quinn, dispatcher andJames Arnold, warehouse foreman.' Meetings betweenCompany and union representatives for the purpose ofcollective bargaining were held on various dates betweenJanuary 1966 and November 22, 1967.The principalissue inthe case is whether, in the periodJuly 2, 1967, until January 2, 1968, the Company refusedto bargain collectively in good faith and in a sincereattempt to reach agreement with the Union or, as allegedby the General Counsel, engaged in mere surfacebargaining with the intention of avoiding the execution ofany genuinely bargained agreement. The complaint alsoallegesan unfair labor practice in the Company's action inSeptember1967by (1) unilaterally abolishing anestablished 90-day probationary period for new employeesand increasing the starting rate from $2.90 to $3 per hour;(2)unilaterallyabolishing the classification of casualemployees, and (3) posting a notice to employees onAugust 17, 1967, concerning the progress of thebargaining.The case also involves the allegation of the GeneralCounsel and the denial of the Company that a strikewhich commenced September 6, 1967, was caused andprolonged by the Company's unfair labor practices andthat the Company's refusal to reinstate employee HarveyD.Boatright, a striker who unconditionally offered toreturn to work on January 8, 1968, and 25 other namedstrikers who unconditionally offered to return to work onor about March 5 and it, 1968, constituted unfair laborpractices defined in Section 8(a)(3) of the Act.Finally it is alleged by the General Counsel and deniedby the Company that the latter engaged in acts ofinterference, restraint and coercion within the scope ofSection 8(a)(1) of the Act by (1) interrogation and threatson the part of O'Quinn in July 1967; (2) warning on thepart of Arnold in August 1967, and (3) threats andinterrogation on the part of Raulerson in August 1967.B. Interference,Restraint,and Coercion1. James O'Quinn: interrogation and threatsJackHarris,hiredby the Company as a casualwarehouseemployeeabout6weekspriortotheSeptember 6, 1967, strike in which he participated,testifiedthatsome time shortly prior to the strikeO'Quinn, after praising his work, asked him if hebelonged to the Union and thereafter told him that he did'The Union wasrecertifiedDecember 13, 1966.'Arnold's employment withthe Company ran from February 1966 untilAugust 15, 1967. M. R. & R. TRUCKING CO.not think the Union would succeed in organizingemployees of the Company. Harris further testified thatabout 2 weeks prior to the strike he and employee Martinmet O'Quinn at a restaurant in Lake City and, after somepreliminary comment, O'Quinn said that McKenzie wouldclose the doors and let the grass grow under the trucksbefore he would let the Company gounion.O'Quinndenied questioning Harris as to his union membership orsympathies and with respect to the Lake City meetingtestified that in reply to a question he merely expressedhispersonal opinion thatMcKenzie would not sign aunion contract.Iwas impressed with the demeanor of Harris on thewitnessstandandcredithisaccountof the twoconversations.' In accord with this determination I findthatO'Quinn interrogated Harris concerning his unionmembership and threatened him by, the statement thatMcKenzie would close down before he would recognizethe Union.By these statementsthe Companyengaged inunfair labor practices defined in Section 8(a)(1) of theAct.2. JamesL. Arnold:threatsThe complaint alleges that some time in August 1967,the exact date being unknown, Arnold, whose supervisorystatus is admitted, warned an employee that the Companywould close or sell its terminal before it would sign aunion contract. James W. Johns, a pickup and deliveryemployee and a member of the Union's negotiatingcommittee in 1967, testified that some time in July orAugust of that year Arnold brought up the subject of theUnion and when Johns stated that McKenzie had signedwith the Union at its Tampa terminal, Arnold denied thisand said that McKenzie would never sign a union contractandwouldclosethedoorsfirst.Arnold,whoseemployment at the CompanyterminatedAugust 15, 1967,testified that some time early or mid-summer of 1967Johns asked him if he thought McKenzie would sign acontract with the Union and that he replied that, in hisopinion he did not think McKenzie wouldsign.IfoundArnold a credible witness and credit his account of theconversation to the effect that Johns requested his opinionand receivedit.Ialso agreewith the Company that theevidence fails to establish that this conversation occurredon or after July 2, 1967, the limitation date imposed bySection 10(b) of the Act and I shall recommend dismissalof the allegations respecting threats through the agency ofArnold.3.Preston Raulerson: interrogation and "Notice"As amended at the hearing, the complaintalleges inparagraph 11(c) that Raulerson, about the last week inAugust 1967, asked an employee if he belonged to theUnion and said that employees were trying to get a unioninthe terminal. Section 11(d) of the complaint alsocharges Raulerson with an unfair labor practice within thescope of Section 8(a)(I) by posting a "Notice to AllEmployees" on the terminal bulletin board on August 17,1967, commenting on the course of the bargaining.''The Companyasserts that a denial by Harris that he ever received aregistered letter sent him regarding return towork afterthe strike is abasisfor finding him not credible.Harris' testimonyin this regard is onlythat he didnot believe that he received the letter in questionwhich wassigned forby hissister-in-law. I see no necessary reason in this situationfor discreditingHarris.'The posting of this notice is also alleged as an act of refusal to bargain.177JackHarris testified that one afternoon, evidentlybetween the time of his hire in mid-July 1967 and thestrike of September 6, 1967, Raulerson asked where hehad worked previously and then asked how he felt abouttheUnion.Raulersondenied this and testified that hefollowed instructions of counsel not to discuss the Unionwith employees. I credit Harris' account of the matter andfind that Raulerson questioned as to how he felt about theUnion therebyengaging in anactof interference,restraint, and coercion within the scope of Section 8(a)(1)of the Act.With respect to the August 17, 1967, notice toemployees, the evidence indicates that, on advice ofcounsel,Raulerson posted it on the bulletin board in theterminal.Raulerson testified, and I credit him in this, thatthe posting of the notice was prompted by his awarenessof employee discussions in the terminal which wereinterferingwith the progress of the work. The notice inquestion reads as follows:NOTICE TO ALL EMPLOYEESOUR LAST MEETING WITH THE UNIONWAS ON AUGUST 11, 1967. AT THAT TIME THECOMPANY MADE ITS BEST OFFER FOR ATHREE YEAR CONTRACT. THE OFFER WASOF .00-.05 CENTS-.05 CENTS PER YEAR OVERA THREE YEAR PERIOD.THERE WERE NO MATERIAL. CHANGES INTHE FRINGE BENEFITS OFFERED.THERE WAS NO DEMAND OR OFFER TOINCLUDE THE COMPANY PENSION PLAN INTHE CONTRACT.THE UNION HAS REQUESTED ANOTHERMEETING WITH THE COMPANY, FOR WHATPURPOSE WE DO NOT KNOW.WE WILL KEEP YOU INFORMED.YOURS VERYTRULY,(s)PRESTON A.RAULERSONTERMINALMANAGERIt is notcontended that the Noticemisrepresented thestateof the bargaining nor isthereany necessaryimplicationthat the "best offer"was intendedto precludefurther bargaining or intendedto bypass the Union. In thecircumstances I agree withthe Company that thepostingof the noticedid not amount to an unfairlabor practiceparticularly in view of the provisions of Section 8(c) of theAct.'C. The Refusal ToBargain And The Answer DeniesThe Complaint alleges and the Answer denies that fromand after May 31, 1967 the Company refused to bargaincollectively with the Union.While under the provisions ofSection 10(b) any unfair labor practice in this regard mustbe shown to have been engaged in subsequent to July 2,1967 it is established that Section 10(b) constitutes astatuteof limitations and not a rule of evidence.Accordingly, it appears necessary to examine the entirecourse of events relating to the bargaining for the purpose'These same considerations would also require dismissal of theallegations that the posting of the notice also constituted a refusal tobargain within the purviewof Sec. 8(aX5) of the Act. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDof appraising the significance of events on and after July2, 1967.Following the Union's certification on October 29, 1965there appears to have been at least one preliminarymeetingin1965betweencompanyandunionrepresentatives but the first full fledged bargaining sessionappears to have been that of January 1966 at which theCompany proposed a form of agreement (Resp. Exh. 2)containing the Company's proposals on numerous mattersnot including wage rates.` The evidence, particularly thetestimony of Attorney Currie, principal negotiator for theCompany, and of J. M. Floyd who represented the Unioninnegotiations during the period from December 1965untilOctober 1966 indicates that some 15 negotiatingsessionswere held in that period. There is no evidencethat the Union at any time requested more frequent cmore extended meetings in that or any subsequent periodthan those actually held.Itappears that full fledged bargaining on wage ratesfirstoccurred at a meeting held on March 21, 1966,although the testimony of Currie, which I credit, indicatesthat the Company had previously made a wage offer of anincrease of 6 cents per year for each year of a 3-yearagreement. Currie's testimony is that at the March 21,1966,meeting the Company made a slight betterment initswage offer by increasing it to 7 cents-6 cents-6 centsfora3-yearagreement.At that time the unionrepresentatives,ParkerandMathis,rejectedtheCompany's offer and proposed an increase in wages of 10cents per year for each year of a 3-year agreement.Currie's testimony is to the effect that in discussing wagesduring the course of this meeting the union representativespointed out that the Union had recently signed a contractwith a Jacksonville cartage company on the basis of 10cents per year for a 3-year term and therefore could notaccept less from the Company. Soon after the March 21,1966,meeting Currie encountered Parker in travel andParker indicated that he might be willing to reconsider the7-6-6 proposal to which Currie stated that the Companyhad not been fully satisfied with its own offer and since ithad been declined at the meeting it was no longer open foracceptance. By letter of March 29, 1966, Currie confirmedthat the offer was not open. As a consequence of theCompany's position respecting the wage offer a charge ofrefusal to bargain was filed by the Union but withdrawnearly in April 1966.At an April 1966 meeting Parker, the principal unionrepresentative in the early bargaining sessions, informedCurrie that since the Company would not agree to theUnion's demands the Union would organize all the otherterminals and shut the Company down by striking when itwould hurt. Representation petitions were subsequentlyfiledcoveringat least five other terminals and theCompany advised the Union that it would withhold anynew wage offer pending the termination of the multiplerepresentation and complaint proceedings in which theCompany became involved as a result of union petitionsor charges.'At a meeting in June or July 1966 the Companyexpressed a willingness to sign a contract known as the"Miller Tank" contract which the Union had recentlynegotiated with that concern and with a 5-year term with`At a subsequent meeting on July 21, 1967, the Company submitted adifferent draft agreement, and thebargainingthereafter appears to haveproceeded with that draft (G.C Exh 2) as a basis'TheUnion filed representation petitions for five other terminals, anumber of charges filed by the Union were withdrawn after investigationannual increases of 6 cents. There is some question as towhether or not the Company's offer was conditioned ontheUnion's ceasing organization at other Companyterminals and in finding that the Company did socondition its offer to accept the Miller Tank contract withannual increases for a 5-year term I credit the testimonyof J. M. Floyd who attended the meetings on behalf of theUnion. I also credit his testimony that in rejecting theCompany's offer, Parker, for the Union, indicated thatthe Union's rejection was based not on the requirement itcease organization but on dissatisfaction with the durationclause and the size of the increases.On September 6, 1966, the parties met in the offices oftheFMCS representative in Jacksonville,Mr.NathanKazin. Present for the Union were Union Officials ParkerandCarpenterandemployeeWilliamGuess;theCompany representatives were Attorney Currie, McKenzieand Raulerson. Carpenter testified that his attendance wasmerely that of an observer and he did not recall thesubstance or details of the discussion; Parker and Guessdidnot testify.Currie testified that agreement wasreached on the duration of the probationary period (30days), premium pay for holiday work and several otheritems.According to his testimony the Union indicated awillingness to accept a 5-cent increase under a 1-yearagreement or alternatively increases of 7 6, and 6 centsannually for a 3-year agreement. The Company expresseddisinterest in a 1-year agreement and asserted that it wasin a stronger position than previously when it had rejecteda comparable union wage proposal for a longer termagreement.Parker then withdrew the Union's wageproposals, and the parties agreed to meet again.On October 6, 1966, the parties met again in the officesof the FMCS. According to the testimony of Floyd, notsubstantially disputed by Currie, the Company refused tomake any new offer on wages because the certificationyear was due to expire and it suggested the filing of arepresentation petition.An election was conducted onDecember 5, 1966, and a new certification was issuedaboutDecember 13, 1966. At about this time, inconnection with an offer by Currie to resume negotiations,Carpenter stated that the Union would not protest anyCompany pay increase to unit employees. He made norequest for resumption of negotiations, however, untilMay 31, 1967, when Carpenter wrote Currie asking a datefor resumption of the bargaining sessions. Currie replied,suggesting July 20 or 21, in view of his long standingvacation plans. The Union made no protest of the delay inresumption of the bargaining.The parties met for bargaining on July 21, 1967, at theThunderbirdMotel in Jacksonville.TheUnion wasrepresented by Assistant Business Agent Carpenter andemployee J.W. Johns; Company representatives wereAttorney Currie, McKenzie and Raulerson.It is undisputed that the July 21, 1967, meeting openedwith the proposal from Carpenter that the parties agreeon the recently negotiated Teamster NationalMasterFreight Agreement for a 3-year term with increases of 25cents-15 cents-15 cents. Carpenter did not have availablecopies of the National Master Agreement and the partiesnegotiatedon the basis of the Company's writtenproposal, complete except for wage proposals. (G.C. Exh.2)At the outset Carpenter asked for and was allowed anhour to study the Company's proposal because of hisunfamiliarity with contract provisions and bargaining. Themeeting opened at 10 a.m., approximately 45 minutes wastakenbyCarpenter'sstudyandconsultation,andadjourned at about 1:30 or 2 p.m. In the relatively few M. R. & R. TRUCKING CO.179hours available the parties discussed numerous clauses andreached agreement on a substantial number(some ofwhich were the fruit of prior bargaining),theUnionpassing however on a substantial number of provisionscontainedinG.C.Exh.2.Carpenter testified thatagreement was reached on article I and II ofG.C. Exh. 2as well as on articlesV, VI, VIII, IX, X, XII, XIII, XIV,XVII, XIX, XX, XXI, XXIII, XXV, XXVI, XXVII,XXIX (Currieaccepting a union proposal for the Union'sbenefit),XXXI (Currieaccepting a union change), andXXXII. It doesnot appear that Company made a wageproposal atthe July 21,1967 meeting;nor does it appearthat the union representatives voiced objection to theabsence of one.The July 21,1967meeting ran from 10 a.m. until 2p.m. at which time the parties agreed to recess until July27, a date which later was changed by mutual agreementto August It.At the August 11, 1967, meeting the Union submittedwritten proposals on a management rights clause and agrievance procedure.Carpenter testified,and I credit himin this regard,that the Union made a wage proposal of25-15-15for a 3-year agreement and that the Company'scounterproposal was for 0-5-5 for such an agreement.There was extended discussion of the Company's proposedagreement on noneconomic matters and agreement wasreached on several subjects. The Union protested the factthat the Company'swage offer was below its previouswage offer and Currie responded that the lower offer wasjustifiedbyCompany costs incurred as a result ofParker's activity in organization at other terminals of theCompany. Carpenter testified that in the course of theAugust l 1 meeting the discussion proceeded mainly on thebasis of the Company proposed draft of an agreement,(G.C. Exh.2), there were one or two caucuses and theparties were not too far apart on language.The meetingadjournedsine dieapparently after the Union's rejectionof the Company's wage offerOn August 18 Currie wrote Carpenter proposingresumption of meetings on August 31 and the parties metagain on that date. McKenzie and Carpenter agree intheir testimony that the August 31 meeting was short,lasting only a couple of hours with a caucus sandwichedin.Again the basis of discussion was the Company'sproposed draft agreement and items therein not previouslysettledwere considered.Carpenter testified that in thismeeting he informed Currie that with the sole exception ofthe items relating to grievances and management rightsthe Company's agreement was acceptable to the Union onthe basis of a 1-year term with a 15 cents wage increase.Currie rejected the idea of a 1-year agreement.Carpenterconceded that he informed Currie that he would submitthe Company's proposal for a 3-year contract at 0-5-5 tothe employees.Nothing more was heard from the Unionhowever until the strike and picketing which occurred onthemorning of September 6. On that same date theCompany wrote the Union withdrawing its contractproposal.On September7,1967,theCompany wrote strikingemployees directing them to report for work on Monday,September 11 at their usual reporting time, advising themthat if they failed to report permanent replacements wouldbe hired in their positions.'The Company advertised inJacksonville on Sunday,September 10 for permanentreplacements at a rate of $3 per hour.On September 11,only two strikers(Plummer and H.D. Boatright)reportedforwork,Boatright returning only for 1 day. TheCompany then proceeded to hire replacements for the 21strikersinthereverseorderof seniority,and onSeptember 12 sent telegrams to eachof the 21strikersnotifying them of their permanent replacement. BySeptember14 thelast three senior employees had alsobeen replaced by permanent replacements and were sonotified by the Company on September14, 1967.At about this time the Company,anticipatingaslowdown of business as a consequence of the strikedetermined that there would be no need for casual (parttime)workers and each of the eight casual employees thenon the payroll were notifiedby the Company aboutSeptember12 thattheir jobs had been abolished and theiremployment terminated.The complaint alleges that the strike was an unfairlabor practice strike and that the refusal to reinstate onunconditionalapplicationthestrikerslistedinthecomplaint constituted unfair labor practices defined inSection 8(a)(3) of the Act.While it is true that3years ofbargaining withoutagreement may ordinarily create some doubt as to thesincerity of purpose of one or both of the parties involved,Icannot say that the evidence in this case preponderatesin favor of the conclusion that the responsibility for thefailure to reach agreement lies in a failure to meet andnegotiate in good faith and with a sincere purpose toattempt to reach agreement on the part of the Company.As theGeneral Counsel emphasized in oral argument thisisa case involving an attempt to reach a first agreementat the Jacksonville terminal,the result being that thebargaininghad literally to be "from scratch." Theprocesses of bargaining were hampered by changes in theidentityofunionnegotiatorsandby frequent andprotracted delays not attributable solely to the fault of theCompany.While itis true that some of the Company'swage offers were relatively small, it is also true that someof the Union'sdemands were relatively large. Theevidence indicates that the Company was subsequentlyresistant to wage demands larger than 6 or 7 cents perhour for a multiyear term butthe Actplainly prohibits afinding of refusal to bargain on the sole basis of failure tomake a concession.It does not appear that the Companyrefused reasonable requests to meet or failed to devotesufficient time to the actual negotiating sessions. Theevidence seems rather to suggest that if there is any singlecause of the failure of the bargaining process here it mostprobably is the changes of identity of the unionnegotiators and their failure to press for more frequentand more extended discussions.Viewed in its totality theevidencedoes not appear to me to indicate by apreponderance that the Company refused to meet andnegotiate in good faith and in sincere effort to reachagreement.I shall accordingly recommend dismissal of theallegations of section 10 of the complaint relating torefusal to bargain on the part of the CompanyWith respect to the allegations of refusal to bargain inthenatureof (1) unilateral abolition of the jobclassificationof casual employees and of the 90-dayprobationary period for new employees and (2) unilateralincrease of starting rate for new employees from $2.90 to$3, the evidence fails to establish that there was a duty tobargainwith theUnion on these matters in thecircumstances.The Company as a licensed commoncarrier was under Governmental requirements to furnishcarriage services as well as being under the economicpressure of facing loss of business. Its action appears to be'BetweenSeptember 7 and I1 temporary replacements from otherCompany terminals worked in place of the strikers. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDnothing more than a response to the emergency conditionssurrounding it and in fact it does not, appear that aclassificationwas abolished but that the jobs wereeliminated temporarily in response to the emergencyconditions.As to the elimination of the 90-dayprobationary period and increase in the starting rate from$2.90 to $3 the Company's action appears to have beenreasonablydirectedtoinsurethecontinuanceofoperations particularly in view of the Union's earlierthreats to shut the terminal down. In view of the absenceof other indications of bad faith in the bargaining it wouldappear that the refusal to consult the Union on thismatterwas in the circumstances at most a technicalrefusal to bargain and not of a nature to require or justifyany bargaining order.CONCLUSIONS OF LAW1.The Companyis anemployer engaged in commercewithin the purview of Sections 2(6) and (7) of the Act.2.The Union is a labor organization within the purviewof Section 2(5) of the Act.3.By interrogating an employee as to his unionmembership and by threatening to shut down operationsrather than recognizing the Union the Company hasengaged in unfair labor practices defined in Section 8(a)(1)of the Act.4.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.5.Except as specifically found herein the Company hasnot engaged in unfair labor practices alleged in thecomplaint.D. DiscriminationThe complaintallegesthe commission of unfair laborpractices in the Company's refusal on January 8, 1968, toreinstateon applicationHarvey D. Boatright and itsrefusalon and after March 5, 1968, to reinstate onapplication the 25 other striking employees named in thecomplaint.With respect to the question as to the natureand purpose of the strike employee witnesses called by theGeneral Counsel testified that picketing occurred but thereisno evidence as to whether or not picket signs werecarried or if they were what statements were containedthereon.StrikersAndersonandTurnertestifiedrespectively that the issue presented at the strike vote was"better benefits,more money" and "economic reasons,"and UnionBusinessAgent Carpenter testified that thestrike was triggered by the "take it or leave it" attitudeCompany which he felt was displayed at the precedingbargainingsession,althoughheconceded that theCompany's position was not presented as a final offer. Onthe basis of all the evidence relating to the issue I findthat it does not support the view that the nature andpurpose of the strike was in protest against any unfairlabor practices of the Company. Since the evidence clearlyindicates that all strikers had been replaced by permanentreplacements, there is no obligation on the Company'spart to offer reinstatement to the strikers.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section III,above,and there found to constitute unfair laborpractices, occurring in connection with the operations ofthe Company as set forth in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing such trade,traffic, and commerce and the free flow thereof.V. THE REMEDYIn view of the findings set forth above to the effect thattheCompany has engaged in unfair labor practicesaffecting commerce I shall recommend that it be requiredto cease and desist therefrom and from like or relatedpractices and take such affirmative action as appearsnecessary and appropriate to effectuate the policies of theAct.On the basis of the foregoing findings of fact and uponthe entire record in this case,Imake the following:RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,itisrecommended that the Company, its officers,directors, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating employees as to their membership inthe Union.(b)Threatening to shut down Company operationsrather than recognize the Union.(c)In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirright to self-organization, to form, join, or assist labororganizations,tobargaincollectivelythroughrepresentatives of their own choosing and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection.2.Take the following affirmative action which appearsnecessary and appropriate to effectuate the policies of theAct:(a) Post at its terminal at Jacksonville, Florida, copiesof the attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Board's RegionalDirector for Region 12, shall, after being duly signed bytheCompany's authorized representative, be postedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to ensure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply with the terms hereof.10IT IS RECOMMENDED that the complaint be dismissed as toallegations of unfair labor practices not specifically hereinfound to have been engaged in.'In the event that this RecommendedOrder is adopted by the Board thewords "a Decision and Order" shall be substituted for the words "aRecommendedOrder of aTrial Examiner" in the notice.In thefurthereventthat theBoard'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppealsEnforcing an Order"shallbe substitutedfor thewords "aDecision and Order.""In the event thatthisRecommendedOrder is adopted by the Board,this provisionshall be modified to read:"Notifythe RegionalDirector forRegion 12, in writing,within 10 daysfrom the date ofthisOrder, whatsteps Respondent has takento comply herewith " M. R. & R. TRUCKING CO.181APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT interrogate our employees as theirmembership in Truck Drivers,Warehousemen andHelpersLocalUnionNo.512,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.WE WILL NOT threaten to shut down terminaloperations rather than recognize the aforesaid labororganization.WE WILL NOT by such interrogation or threats or inany like or related manner interfere with, restrain, orcoerce employees in the exercise of their rights underthe Act.Allour employees are free to join or assist theabove-named or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection orto refrain from any or all of such activities.DatedByM. R. & R. TRUCKINGCOMPANY(Employer)(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any questionconcerningthis noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice,Room 706,Federal OfficeBuilding,500 Zack Street, Tampa, Florida33602, Telephone 228-7257.